                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



 MICHAEL W. TAPPIN,
                                                    Case No. 1:21-cv-00105-REB
                        Petitioner,
                                                    INITIAL REVIEW ORDER
        v.

 ARTURO LACHUQA,

                        Respondent.


       Petitioner Michael W. Tappin has filed a Petition for Writ of Habeas Corpus

challenging Petitioner’s state court conviction. See Dkt. 2. The Court now reviews the

Petition to determine whether it is subject to summary dismissal pursuant to 28 U.S.C.

§ 2243 and Rule 4 of the Rules Governing Section 2254 Cases (“Habeas Rules”).

                                  REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

INITIAL REVIEW ORDER - 1
2.     Discussion

       In 2012, in the Fourth Judicial District Court in Ada County, Idaho, Petitioner

pleaded guilty to drug trafficking. Petitioner was sentenced to a unified term of fifteen

years in prison with ten years fixed. Petitioner pursued a direct appeal as well as state

post-conviction relief. See Dkt. 2 at 1–4.

       In the instant Petition for Writ of Habeas Corpus, Petitioner brings four claims,

some of which include sub-claims. Claim 1 asserts a Fourth Amendment violation based

on police officers’ warrantless search of Petitioner. Id. at 6.

       Claim 2 asserts ineffective assistance of counsel. Claim 2(a) alleges ineffective

assistance of post-conviction counsel, in violation of the Sixth Amendment, based on

counsel’s representation with respect to the following: (i) the post-conviction petition and

supporting affidavit; (ii) a Rule 60(b) motion; (iii) the “appellate petition dated 8/24/16”;

and (iv) the “response to respondents [sic] motion for summary disposition.” Id. at 7.

Claim 2(b) asserts ineffective assistance of trial counsel based on counsel’s actions as

described in counsel’s testimony at the post-conviction hearing. Id. The only fact set forth

in support of Claim 2(b) is that there was “missing audio of arrest & discrepancies in

officers [sic] testimony.” Id. Because no additional facts are set forth in the Petition as to

this claim, the Court will construe Claim 2(b) in the same way, and to the same extent, it

was raised in state court.

       In Claim 3, Petitioner asserts that Idaho District Judge Bail erred in (a) denying

Petitioner’s motion to suppress, and (b) using a grand jury transcript “to aid her decision

to dismiss Petitioner’s claims for relief.” Id. at 8. Because Claim 3 refers to the officers’

INITIAL REVIEW ORDER - 2
exceeding a “Terry frisk,” id., the Court construes this claim as asserting violations of the

Fourth Amendment, see Terry v. Ohio, 392 U.S. 1 (1968).

        Finally, Claim 4 alleges “perjury, prosecutorial misconduct & judicial

misconduct” and appears to assert violations of the Due Process Clause of the Fourteenth

Amendment. Id. at 9. The Court construes Claim 4 as including the following sub-claims:

(a) the arresting police officers committed perjury; (b) the prosecution elicited the

perjured testimony; (c) Judge Bail exhibited bias and prejudice and violated the Idaho

Constitution; and (d) the state post-conviction courts erred by permitting untimely filings

by the government, both during the district court proceedings and on appeal from the

dismissal of Petitioner’s post-conviction petition. Though Claim 4 also cites the Sixth

Amendment, it is unclear which Sixth Amendment right is alleged to have been violated

by the conduct described in this claim. Id. If Petitioner raised a Sixth Amendment claim

in state court in the context set forth in Claim 4, the Court will construe Claim 4 as

including that Sixth Amendment claim to the same extent and will refer to it as Claim

4(e).

        Petitioner may proceed on the Petition to the extent that the claims (1) are

cognizable in a federal habeas corpus action, (2) were timely filed in this Court, and

(3) were either properly exhausted in state court or are subject to a legal excuse for any

failure to exhaust in a proper manner. The Court expresses no opinion on whether any of

these issues applies to any of Petitioner’s claims.

        It is necessary for the Court to review portions of the state court record to resolve

preliminary procedural issues, and it would also be helpful to receive briefing from

INITIAL REVIEW ORDER - 3
Respondent. Therefore, the Court will order the Clerk to serve a copy of the Petition on

counsel for Respondent, who may respond either by answer or pre-answer motion and

who will provide relevant portions of the state court record to this Court.

3.     Potentially Applicable Standards of Law

       Because Petitioner does not have a lawyer and because the Court finds that

focused briefing from the parties would be beneficial in this case, the Court provides the

following standards of law that might, or might not, be applicable to Petitioner’s case.

       A.     Non-Cognizable Claims

       The Court will not dismiss any claims at this early stage of the proceedings, but it

notes that some of Petitioner’s claims may be subject to dismissal at a later date as non-

cognizable—meaning that the claims cannot be heard—on federal habeas corpus review.

       Violations of Idaho state law or the Idaho Constitution, including violations

alleged to have occurred during state post-conviction proceedings, cannot support a grant

of federal habeas relief. Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Franzen v. Brinkman,

877 F.2d 26, 26 (9th Cir. 1989) (per curiam). Additionally, a claim of ineffective

assistance of post-conviction counsel is not cognizable as an independent constitutional

claim, see Pennsylvania v. Finley, 481 U.S. 551, 554 (1987), though such ineffectiveness

can, as explained in more detail below, constitute cause to excuse a procedural default.

Finally, Fourth Amendment claims are not cognizable on federal habeas review, so long

as the state provided the petitioner an opportunity for full and fair litigation of the Fourth

Amendment claim in state court. Stone v. Powell, 428 U.S. 465, 494 (1976).



INITIAL REVIEW ORDER - 4
       B.      Timeliness Issues

             i.      One-Year Limitations Period

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) requires a

petitioner to seek federal habeas corpus relief within one year from “the date on which

the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Timeliness is determined on a

claim-by-claim basis, rather than giving the petition as a whole a single limitations

period. Mardesich v. Cate, 668 F.3d 1164, 1171 (9th Cir. 2012) (“Therefore, we hold that

AEDPA’s one-year statute of limitations in § 2244(d)(1) applies to each claim in a habeas

application on an individual basis.”).

       The one-year statute of limitations can be tolled (or suspended) under certain

circumstances. AEDPA provides for tolling for all of “[t]he time during which a properly

filed application for State post-conviction or other collateral review ... is pending.” 28

U.S.C. § 2244(d)(2). A motion to reduce a sentence that is not a part of the direct review

process and that requires re-examination of the sentence qualifies as a collateral review

application that tolls the one-year statute of limitations. Wall v. Kholi, 562 U.S. 545, 555-

56 (2011). Thus, to the extent that a petitioner properly filed an application for post-

conviction relief or other collateral challenge in state court, the one-year federal

limitations period stops running on the filing date of the state court action and resumes

when the action is completed.

       The statute of limitations can also be equitably tolled under exceptional

circumstances. “[A] petitioner is entitled to equitable tolling only if he shows (1) that he

INITIAL REVIEW ORDER - 5
has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649

(2010) (internal quotation marks omitted). In addition, AEDPA’s statute of limitations is

subject to an actual innocence exception, and a petitioner who satisfies the actual

innocence gateway standard may have otherwise time-barred claims heard on the merits.

McQuiggin v. Perkins, 569 U.S. 383, 393–94 (2013); Lee v. Lampert, 653 F.3d 929, 937

(9th Cir. 2011) (en banc). Actual innocence in this context “means factual innocence, not

mere legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998).

            ii.      Stay-and Abey Procedures and Relation-Back of Amendments

       Because it appears that Petitioner is currently challenging his conviction in state

court, in successive post-conviction proceedings, see Dkt. 2 at 10, Petitioner should be

aware that failing to raise any unexhausted claims in an amended petition in this case

may jeopardize his federal statute of limitations filing date for such claims.

       Prior to the enactment of AEDPA, the Supreme Court had held that federal courts

could adjudicate a habeas petition only if all the claims in that petition were exhausted.

See Rose v. Lundy, 455 U.S. 509, 522 (1982). This doctrine of “total exhaustion” required

that a district court dismiss, without prejudice, any habeas petition that included even one

unexhausted claim. Id. The appropriate course, if a claim was unexhausted, was to

dismiss the petition without prejudice. Then, once the petitioner had exhausted the

unexhausted claims in state court, he could return to federal court and file a new habeas

petition. Alternatively, the petitioner could choose to “amend[] or resubmit[] the habeas

petition to present only exhausted claims to the district court.” Id. at 510.

INITIAL REVIEW ORDER - 6
       The total exhaustion requirement became problematic with the passage of

AEDPA, which not only preserved that requirement, but also imposed a one-year statute

of limitations for federal habeas petitions. See 28 U.S.C. § 2244(d). As the Supreme

Court later observed,

                      As a result of the interplay between AEDPA’s 1-year
              statute of limitations and Lundy’s dismissal requirement,
              petitioners who come to federal court with “mixed” petitions
              run the risk of forever losing their opportunity for any federal
              review of their unexhausted claims. If a petitioner files a
              timely but mixed petition in federal district court, and the
              district court dismisses it under Lundy after the limitations
              period has expired, this will likely mean the termination of
              any federal review.

Rhines v. Weber, 544 U.S. 269, 275 (2005).

       To address this problem, the Supreme Court held in Rhines that a federal district

court has the discretion to stay a mixed habeas petition—a petition containing both

exhausted and unexhausted claims—to allow the petitioner to present the unexhausted

claims to the state courts and then later return to federal court for review of the perfected

petition. Id. at 277. The Ninth Circuit has since extended the holding in Rhines, so that

the “stay-and-abeyance procedure is not limited to mixed petitions, and a district court

may stay a petition that raises only unexhausted claims.” Mena v. Long, 813 F.3d 907,

908 (9th Cir. 2016). Staying a habeas case preserves the original filing date of the claims

asserted in the original petition, for purposes of the one-year federal statute of limitations

period.

       An important consideration for federal habeas petitioners is that, as noted above,

the statute of limitations contains a tolling provision—which permits tolling only of a

INITIAL REVIEW ORDER - 7
“properly filed” state post-conviction proceeding. 28 U.S.C. § 2244(d)(2). If a petitioner

files an untimely state post-conviction action—or one that is procedurally improper for

another reason—then that action cannot toll the federal limitations period. See Pace v.

DiGuglielmo, 544 U.S. 408, 414 (2005). Unfortunately, a petitioner usually does not

receive a state court order concluding that a post-conviction action is procedurally

improper until after the federal statute of limitations has expired, causing loss of the

claims the petitioner had hoped to exhaust in the state post-conviction matter. Once a

federal statute of limitations has expired, it cannot be reinstated or resurrected by a later-

filed state court action. See Ferguson v. Palmateer, 321 F.3d 820, 822 (9th Cir. 2003)

(“[S]ection 2244(d) does not permit the reinitiation of the limitations period that has

ended before the state petition was filed”).

       There is a second important statute-of-limitations consideration for federal habeas

petitioners: If a petitioner amends a petition after the federal statute of limitations has run,

the amendments might not receive the benefit of, or “relate back” to, the original

petition’s filing date. Amendments relate back to the original petition only if the original

and amended pleadings both arise out of the same “‘conduct, transaction, or

occurrence.’” Mayle v. Felix, 545 U.S. 644, 655 (2005) (alteration omitted) (quoting Fed.

R. Civ. P. 15(c)(2), abrogated on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S.

544, 562–63 (2007). Because Rule 15 is applied in conjunction with the “more

demanding” standard in Habeas Rule 2(c), the words “same ‘conduct, transaction, or

occurrence” do not mean simply “the same ‘trial, conviction, or sentence.’” Id. at 655,



INITIAL REVIEW ORDER - 8
664. Rather, relation back is proper only when “the original and amended petitions state

claims that are tied to a common core of operative facts.”1 Id.

        The Court uses a two-step analysis to decide whether, for statute of limitations

purposes, a claim in an amended petition relates back to a claim in the original petition.

The Court first must “determine what claims the amended petition alleges and what core

facts underlie those claims.” Ross v. Williams, 950 F.3d 1160, 1167 (9th Cir. 2020).

Then, “for each claim in the amended petition,” the Court must “look to the body of the

original petition and its exhibits to see whether” (a) “the original petition set out or

attempted to set out a corresponding factual episode,” or (b) “whether the claim is instead

supported by facts that differ in both time and type from those the original pleading set

forth.” Id. (internal quotation marks and alterations omitted).

        In addition, an amendment invoking a legal theory not suggested in the original

petition relates back to that original petition only if it arises from the same “episode-in-

suit.” Mayle, 545 U.S. at 659–60 (citing Tiller v. Atl. Coast Line R. Co., 323 U.S. 574,

580–81 (1945)). For example, ineffective assistance claims relate back to claims where

the underlying substantive error is based on the same set of facts. See Nguyen v. Curry,

736 F.3d 1287, 1296–97 (9th Cir. 2013) (determining that a claim that appellate counsel



1
  The Supreme Court offered the following examples of cases where this standard was satisfied:
(1) Mandacina v. United States, 328 F.3d 995, 1000–1001 (8th Cir. 2003), in which the original petition
alleged violations of Brady v. Maryland, 373 U.S. 83 (1963), “while the amended petition alleged the
Government’s failure to disclose a particular report,” and “[b]oth pleadings related to evidence obtained
at the same time by the same police department”; and (2) Woodward v. Williams, 263 F.3d 1135, 1142
(10th Cir. 2001), in which “the original petition challenged the trial court’s admission of recanted
statements, while the amended petition challenged the court’s refusal to allow the defendant to show that
the statements had been recanted.” Mayle, 545 U.S. at 664 n.7.
INITIAL REVIEW ORDER - 9
was ineffective for failing to raise double jeopardy related back to a timely-raised

substantive double jeopardy claim), abrogated on other grounds by Davila v. Davis, 137

S. Ct. 2058 (2017). District courts applying Mayle and Nguyen have held that ineffective

assistance of trial counsel claims presented in a later amendment relate back to the

original petition’s substantive claims that underlie the ineffective assistance claims, and

vice versa. See, e.g., Abdulle v. Uttecht, 2020 WL 2065882 (W.D. Wash. Jan. 6, 2020)

(Report and Recomm’n), relevant portion adopted by, 2020 WL 2063772, at *2 (W.D.

Wash. Apr. 29, 2020) (District Court Order).

       C.     Exhaustion and Procedural Default

       A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s

established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims at least in a petition seeking review before that court.

Id. at 847.

       When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and it is clear that the state court would now refuse to consider it

because of the state’s procedural rules, the claim is said to be procedurally defaulted.

Gray v. Netherland, 518 U.S. 152, 161–62 (1996). Procedurally defaulted claims include

INITIAL REVIEW ORDER - 10
those within the following circumstances: (1) when a petitioner has completely failed to

raise a claim before the Idaho courts; (2) when a petitioner has raised a claim, but has

failed to fully and fairly present it as a federal claim to the Idaho courts; and (3) when the

Idaho courts have rejected a claim on an adequate and independent state procedural

ground. Id.; Baldwin v. Reese, 541 U.S. 27, 32 (2004); Coleman v. Thompson, 501 U.S.

722, 750 (1991).

       If a claim is procedurally defaulted, a federal court can only consider the merits of

the claim if the petitioner meets one of two exceptions. The petitioner asserting a

procedurally defaulted claim must make either (1) a showing of adequate legal cause for

the default and prejudice arising from the default, see Coleman, 501 U.S. at 731, or (2) a

showing of actual innocence, which means that a miscarriage of justice will occur if the

claim is not heard in federal court, see Schlup v. Delo, 513 U.S. 298, 329 (1995); Murray

v. Carrier, 477 U.S. 478, 488 (1986).

       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray, 477 U.S. at 488. To show

“prejudice,” a petitioner generally bears “the burden of showing not merely that the errors

[in his proceeding] constituted a possibility of prejudice, but that they worked to his

actual and substantial disadvantage, infecting his entire [proceeding] with errors of

constitutional dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       Cause for the default may exist as a result of ineffective assistance of counsel. For

example, the failure on appeal to raise a meritorious claim of trial error may render that

INITIAL REVIEW ORDER - 11
claim procedurally defaulted. See Edwards v. Carpenter, 529 U.S. 446, 452 (2000) (“[I]n

certain circumstances counsel’s ineffectiveness in failing properly to preserve the claim

for review in state court will suffice.”). However, for ineffective assistance of trial or

direct appeal counsel to serve as cause to excuse the default of a claim, that ineffective

assistance claim must itself have been separately presented to the state appellate courts.

Id. at 451 (“[A]n ineffective-assistance-of-counsel claim asserted as cause for the

procedural default of another claim can itself be procedurally defaulted.”) If the

ineffective assistance asserted as cause was not fairly presented to the state courts, a

petitioner must show that an excuse for that separate default exists, as well.

       A petitioner does not have a federal constitutional right to the effective assistance

of counsel during state post-conviction proceedings. Finley, 481 U.S. at 554; Bonin v.

Vasquez, 999 F.2d 425, 430 (9th Cir. 1993). As a result, the general rule is that any errors

of counsel during a post-conviction action cannot serve as a basis for cause to excuse a

procedural default. Coleman, 501 U.S. at 752.

       However, the Supreme Court established an exception to that general rule in

Martinez v. Ryan, 566 U.S. 1 (2012). Martinez held that, in limited circumstances,

“[i]nadequate assistance of counsel at initial-review collateral proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id.

at 9. The Supreme Court has described and clarified the Martinez cause and prejudice test

as consisting of four necessary prongs: (1) the underlying claim of ineffective assistance

of trial counsel (“IATC”) must be a “substantial” claim; (2) the “cause” for the

procedural default consists of there being “no counsel” or only “ineffective” counsel

INITIAL REVIEW ORDER - 12
during the state collateral review proceeding; (3) the state collateral review proceeding

was the “initial” collateral review proceeding where the IATC claim could have been

brought; and (4) state law requires that an IATC claim be raised in an initial-review

collateral proceeding, or by “design and operation” such claims must be raised that way,

rather than on direct appeal. Trevino v. Thaler, 569 U.S. 413, 423, 429 (2013).

       If a petitioner cannot show cause and prejudice for his procedural default, he still

can bring the claim in a federal habeas petition if he demonstrates that failure to consider

the claim will result in a “fundamental miscarriage of justice.” Murray v. Carrier, 477

U.S. at 496. This standard requires proof that a constitutional violation has probably

resulted in the conviction of someone who is actually innocent. Id.

       Any argument that a claim is procedurally defaulted must identify the proceeding

in which the claim was purportedly defaulted and, if the claim was raised in state court at

any point (in a procedurally proper manner or not), must also include a citation to the

state court record where the claim was raised.

                  REQUEST FOR APPOINTMENT OF COUNSEL

       Petitioner has requested appointment of counsel. See Dkt. 2 at 10. There is no

constitutional right to counsel in a habeas corpus action. Coleman, 501 U.S. at 755. A

habeas petitioner has a right to counsel, as provided by rule, if an evidentiary hearing is

required in the case. See Habeas Rule 8(c). In addition, the Court may exercise its

discretion to appoint counsel for an indigent petitioner in any case where required by the

interests of justice. 28 U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B). Whether counsel

should be appointed turns on the petitioner’s ability to articulate the claims in light of the

INITIAL REVIEW ORDER - 13
complexity of the legal issues and the petitioner’s likelihood of success on the merits. See

Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983) (per curiam).

       At this point, the Court concludes that, based on the evidence currently in the

record (Dkt. 2), it is unlikely that Petitioner will be able to meet the strict standards of 28

U.S.C. § 2254(d) for issuance of a writ of habeas corpus. Therefore, at this time the Court

will deny the request for appointment of counsel without prejudice. The Court will notify

the parties if it determines, at a later date, that appointment of counsel is appropriate.

                                           ORDER

       IT IS ORDERED:

       1.     Petitioner’s Application for Leave to Proceed in Forma Pauperis (Dkt. 10)

              is GRANTED. Petitioner must pay the $5.00 filing fee when he next

              receives funds in his prison trust account.

       2.     Petitioner’s request for appointment of counsel (contained in the Petition) is

              DENIED without prejudice.

       3.     Because it does not appear that Petitioner previously filed a habeas corpus

              petition challenging the same conviction, Petitioner’s Motion for Leave to

              File a Successive Petition (Dkt. 3) is DENIED as unnecessary. In any

              event, any such motion would need to be filed with the United States Court

              of Appeals for the Ninth Circuit, not this Court. See 28 U.S.C.

              § 2244(b)(3).

       4.     The Clerk of Court will serve (via ECF) a copy of the Petition (Dkt. 2),

              along with any attachments, together with a copy of this Order, on L.

INITIAL REVIEW ORDER - 14
           LaMont Anderson, on behalf of Respondent, at Mr. Anderson’s registered

           ECF address.

     5.    Within 120 days after service of the Petition, Respondent may file either of

           the following: (1) a motion for summary dismissal or partial summary

           dismissal on procedural grounds (which may be followed by an answer if

           the motion is unsuccessful); or (2) an answer and brief, on the claims that

           were adjudicated on the merits by the Idaho Supreme Court, that also

           includes a brief summary (between one paragraph and several pages) of any

           procedural defenses for any claims (which may be argued in the

           alternative). If Respondent files an answer and brief, the Court first may

           consider the claims that were adjudicated on the merits by the Idaho

           Supreme Court; for any claims that appear to warrant relief or any claims

           not disposed of on the merits that appear subject to procedural defenses, the

           Court may then determine whether those claims are barred by any

           procedural defenses and will call for additional briefing, evidence, or a

           hearing, if necessary.

     6.    Respondent must file with the responsive pleading or motion, or within a

           reasonable time thereafter, a copy of all portions of the state court record

           previously transcribed that are relevant to a determination of the issues

           presented. Any presentence investigation reports or evaluations—which

           must be provided to the Court if the Petition contains any sentencing

           claims—must be filed under seal. The lodging of the remainder of the state

INITIAL REVIEW ORDER - 15
           court record, to the extent that it is lodged in paper format, is exempt from

           the redaction requirements, as provided in District of Idaho Local Civil

           Rule 5.5(c).

     7.    If the response to the habeas petition is an answer, Petitioner must file a

           reply (formerly called a traverse), containing a brief rebutting Respondent’s

           answer and brief, which must be filed and served within 28 days after

           service of the answer and brief. Respondent has the option of filing a sur-

           reply within 14 days after service of the reply. At that point, the case will

           be deemed ready for a final decision.

     8.    If the response to the habeas petition is a motion, Petitioner’s response must

           be filed and served within 28 days after service of the motion, and

           Respondent’s reply, if any, must be filed and served within 14 days

           thereafter.

     9.    In the response to the habeas petition, whether a motion or an answer and

           brief, Respondent must include citations to all portions of the state court

           record that support Respondent’s assertions. Although Respondent may

           include citations to a state appellate court decision that describes events that

           took place in a lower court, Respondent must also include citations to the

           underlying lower court record.

     10.   Alternatively, if any of Petitioner’s claims are currently under consideration

           in state court proceedings, Respondent (or Petitioner, for that matter) may

           file a motion to stay this case pending the outcome of those proceedings.

INITIAL REVIEW ORDER - 16
           See Rhines v. Weber, 544 U.S. 269, 277–78 (2005); Mena v. Long, 813

           F.3d 907, 908 (9th Cir. 2016).

     11.   No party may file supplemental responses, replies, affidavits, or other

           documents not expressly authorized by the Local Rules or by this Order

           without first obtaining leave of Court.

     12.   No discovery may be undertaken in this matter unless a party obtains prior

           leave of Court, pursuant to Rule 6 of the Habeas Rules.

     13.   The parties may, but need not, file the following in this matter: (1) notices

           of non-objections to motions to which they do not object; (2) responses to

           motions for appointment of counsel; (3) responses to motions that are

           meritless, frivolous, or filed in contravention of this Order; or (4) notices of

           intent not to file a reply. If additional briefing is required on any issue, the

           Court will order it.

     14.   Each party must ensure that all documents filed with the Court are

           simultaneously served via the ECF system or by first-class mail upon the

           opposing party (through counsel if the party has counsel), pursuant to

           Federal Rule of Civil Procedure 5. Each party must sign and attach a proper

           mailing certificate to each document filed with the court, showing the

           manner of service, date of service, address of service, and name of the

           person upon whom service was made, or as specified by the applicable ECF

           rules. The Court will not consider ex parte requests unless a motion may be

           heard ex parte according to the rules and the motion is clearly identified as

INITIAL REVIEW ORDER - 17
           requesting an ex parte order, pursuant to Local Rule 7.2. (“Ex parte” means

           that a party has provided a document to the court, but that the party did not

           provide a copy of the document to the other party to the litigation.)

     15.   All Court filings requesting relief or requesting that the Court make a ruling

           or take an action of any kind must be in the form of a pleading or motion,

           with an appropriate caption designating the name of the pleading or motion,

           served on all parties to the litigation, pursuant to Federal Rules of Civil

           Procedure 7, 10 and 11, and Local Rules 5.2 and 7.1. The Court will not

           consider requests made in the form of letters.

     16.   Petitioner must at all times keep the Court and Respondent advised of any

           change in address.

     17.   If Petitioner’s custodian changes at any point during this litigation,

           Petitioner must file a Notice of Substitution of Respondent within 28 days

           of such change, identifying the person who is substituted as Respondent.

           See Fed. R. Civ. P. 25(d); Habeas Rule 2(a).



                                               DATED: May 4, 2021

                                               _________________________
                                               Ronald E. Bush
                                               Chief U.S. Magistrate Judge




INITIAL REVIEW ORDER - 18
